DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 8, 11 and 19-20 is objected to because of the following informalities:
Claims 1, 19 and 20 recite “displaying with an interface real-time…” in line 2 of the claims when it should most likely recite “displaying, with an interface, real-time…”
Claim 8 recites “the plurality subtests” in lines 2-3 of the claim when it should most likely recite “the plurality of subtests”.
Claim 11 recites “the excepted completion time” in line 2 of the claim when it should most likely recite “the expected completion time”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-18 are drawn to a method, claim 19 is drawn to a method, and claim 20 is drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) determining whether a test for the patient is pending, wherein upon completion of the test a test result from the test is stored among the results data and 2) displaying, when the test is determined to be pending, a visual indicator in addition to the real-time data, wherein the visual indicator provides the information to the caregiver that the test is pending and that the test result corresponding thereto will be accessible only after the test is completed. These steps Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people (including following rules or instructions) and legal interactions (including agreements in the form of business relations).
Claim 19 recites, in part, performing the steps of 1) determining a quantity of tests and types of individual tests within the tests pending for the patient, wherein upon completion of each of the individual tests a test result corresponding thereto is stored among the results data, 2) displaying, when the quantity of tests pending is determined to be at least one, a visual indicator in addition to the real-time data, wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending, wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible only as each of the individual tests is completed, 3) and displaying the types of each of the individual tests are displayed. These steps correspond to Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people (including following rules or instructions) and legal interactions (including agreements in the form of business relations).
Claim 20 recites, in part, performing the steps of 1) determining a quantity of tests and types of individual tests within the tests pending for the patient, wherein upon completion of each of the individual tests a test result corresponding thereto is stored among the results data, 2) determining an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data, 3) displaying, 4) displaying the types of each of the individual tests, and 5) displaying the expected completion time for each of the individual tests determined to be pending. These steps correspond to Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people (including following rules or instructions) and legal interactions (including agreements in the form of business relations).
Depending claims 2-18 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional step of “determining a type of the test determined to be pending, and further comprising displaying the type of the test determined to be pending”; claim 7 adds the additional step of “displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; claim 8 adds the additional steps of “determining which of a plurality of subtests are included within the test determined to be pending” and “displaying the plurality subtests determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device”; claim 9 adds the additional steps of “determining a starting time for the test determined to be pending” and “displaying the starting time on the interface”; claim 10 adds the additional step of “displaying the starting time only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; claim 11 adds the additional steps of “determining an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database” and “displaying the expected completion time on the interface”; claim 12 adds the additional steps of “determining a type of the test determined to be pending” and “determining the expected completion time based on a standard time for completing the type of test”; claim 13 adds the additional step of “displaying the expected completion time only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device”; and claim 14 adds the additional steps of “comparing the expected completion time to a current time” and “visually modifying the visual indicator based on the comparison of the expected completion time to the current time”. Additionally, the limitations of depending claims 2-4, 6, and 15-18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-18 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – the steps of 1) displaying with an interface real-time data for a patient receiving care from the caregiver, wherein the interface is 2) providing access to a results database configured to store results data for the patient, 3) displaying the types of each of the individual tests only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device, and 4) displaying the expected completion time only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks on the visual indicator, and clicks on the type corresponding to at least one of the individual tests being displayed on the interface. Additionally the claims use additional elements of a 5) results database and an 6) interface to perform the claimed steps.
The 5) results database and 6) interface in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component.
Additionally, the steps of 1) displaying with an interface real-time data for a patient receiving care from the caregiver, wherein the interface is configured to concurrently display additional data corresponding to other patients receiving care from the caregiver and 2) providing access to a results database configured to store results data for the patient add insignificant extra-solution activities to the abstract idea amounts to mere data gathering.
Further, the steps of 3) displaying the types of each of the individual tests only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device and 4) displaying the expected completion time only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the step of 1) displaying with an interface real-time data for a patient receiving care from the caregiver, wherein the interface is configured to concurrently display additional data corresponding to other patients receiving care from the caregiver, the step of 2) providing access to a results database configured to store results data for the patient, the step of 3) displaying the types of each of the individual tests only when the caregiver 4) displaying the expected completion time only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks on the visual indicator, and clicks on the type corresponding to at least one of the individual tests being displayed on the interface, a 5) results database, and an 6) interface amounts to no more than insignificant extra-solution activity (in the form of well-understood, routine, and conventional activity), generally linking the abstract idea to a particular technological environment, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The steps of 1) displaying with an interface real-time data for a patient receiving care from the caregiver, wherein the interface is configured to concurrently display additional data corresponding to other patients receiving care from the caregiver and 2) providing access to a results database configured to store results data for the patient add well-understood, routine and conventional activities to the claim. The following is an 
The steps of 3) displaying the types of each of the individual tests only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device and 4) displaying the expected completion time only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks on the visual indicator, and clicks on the type corresponding to at least one of the individual tests being displayed on the interface generally link the abstract idea to a particular technological environment. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to displaying data when a mouse hovers over and clicks a visual indicator, because limiting application of the abstract idea to display data using a mouse is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The current invention displays a visual indicator of tests and results using the 5) results database and the 6) interface, thus the results database and the interface are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological environment, and well-(Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0019750 to Okamoto et al.
As per claim 1, Okamoto et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying with an interface real-time data for a patient receiving care from the caregiver; (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). When testing for a patient is completed the patient is then assigned to “inspected” or “examined”. Also see: paragraphs [0053] – [0055] where patient information is displayed in a column. Also see: paragraph [0093] where the patient data in the column is updated every minute. Real-time data of a status of a patient is being displayed here for a patient receiving care)
--providing access to a results database configured to store results data for the patient; (see: paragraph [0055] where there is a server for recording the patient data and the computer 1a provided in the consulting room 120a is used as a terminal to access the patient information that is stored on the server. Thus, access is being provided to the computer 1a to access patient data. The data includes waiting information as shown in paragraph [0057]. Also see: paragraphs [0063] – [0065] where patient list information is being provided from storage)
--determining whether a test for the patient is pending, wherein upon completion of the test a test result from the test is stored among the results data in the results database; (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The selection of a condition here determines what is shown. Thus, a determination is being made as to whether a test for a patient is pending or not) and
--displaying, when the test is determined to be pending, a visual indicator on the interface in addition to the real-time data, (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The display of the patients is a visual indication of patients who are pending) wherein the visual indicator provides the information to the caregiver that the test is pending and that the test result corresponding thereto will be accessible via the results database only after the test is completed (see: paragraph [0067] where the caregiver can see the status of the patients. The visual indicator of a classification of “received” indicates that test results are pending/not accessible whereas the visual indicator of “inspected” indicate that they are available. A patient re-assignment to “inspected” would occur after receiving test results, thus the visual indication of “received” indicates that the test results will be available upon completion of testing).

As per claim 2, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. further teaches wherein pendency of the testing is stored in the results database, (see: paragraph [0064] where patient data for each registered patient is recorded in nonvolatile memories of the personal computer in a respective patient folder. Also see: paragraph [0067] where the pendency status is the display conditions received, inspected, examined, and finished. Thus, the pendency status is stored in a patient’s folder in nonvolatile memory) and wherein the step of determining whether the testing for the patient is pending includes accessing the results database to identify this pendency of the testing (see: paragraph [0067] where the display conditions are displayed from storage. The display conditions of received, inspected, examined, and finished indicate pendency).

As per claim 3, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. further teaches wherein the test is an unfulfilled test ordered for the patient (see: paragraph [0067] where the “received” assignment indicates that an ordered test is unfulfilled).

As per claim 18, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. further teaches wherein the interface concurrently displays additional data relating to other patients (see: paragraph [0067] – [0068] where patient name, status, etc. can be displayed concurrently).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2014/0379365 to De Roode et al.
As per claim 4, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. may not further specifically teach wherein the test is a plurality of tests determined to be pending, further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed.

De Roode et al. teaches:
--wherein the test is a plurality of tests determined to be pending, (see: FIGS. 4A-4B and paragraph [0039] where different medical tests to be performed are determined and displayed (such as ECG, blood pressure, blood sugar HbA1c, etc.). Pending tests can be displayed differently than the completed ones) further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed (see: FIGS. 4A-4B where a quantity of tests are being determined and displayed through the usage of the displayed icons near the outline of the body (the displayed data equates to the visual indicator)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the test is a plurality of tests determined to be pending, further comprising determining a quantity of the plurality of tests, wherein the quantity determined is at least part of the visual indicator being displayed as taught by De Roode et al. in the method as taught by Okamoto et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).

As per claim 5, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. may not further, specifically teach further determining a type of the test determined to be pending, and further comprising displaying the type of the test determined to be pending.

De Roode et al. teaches:
--further determining a type of the test determined to be pending, and further comprising displaying the type of the test determined to be pending (see: FIGS. 4A-4B and paragraph [0039] where different medical tests to be performed are determined and displayed (such as ECG, blood pressure, blood sugar HbA1c, etc.). Pending tests can be displayed differently than the completed ones).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 6, Okamoto et al. and De Roode et al. in combination teaches the method of claim 5, see discussion of claim 5. Okamoto et al. may not further, specifically teach wherein the type is one of a plurality of types that include laboratory testing.

De Roode et al. teaches
(see: FIGS. 4A-4B and paragraph [0039] where the type here includes laboratory testing (such as healthcare screening tests like cholesterol or blood sugar tests)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 7, Okamoto et al. and De Roode et al. in combination teaches the method of claim 5, see discussion of claim 5. Okamoto et al. may not further, specifically teach displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
--displaying the type of the test only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 19, Okamoto et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying with an interface real-time data for a patient receiving care from the caregiver; (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). When testing for a patient is completed the patient is then assigned to “inspected” or “examined”. Also see: paragraphs [0053] – [0055] where patient information is displayed in a column. Also see: paragraph [0093] where the patient data in the column is updated every minute. Real-time data of a status of a patient is being displayed here for a patient receiving care)
--providing access to a results database configured to store results data for the patient; (see: paragraph [0055] where there is a server for recording the patient data and the computer 1a provided in the consulting room 120a is used as a terminal to access the patient information that is stored on the server. Thus, access is being provided to the computer 1a to access patient data. The data includes waiting information as shown in paragraph [0057]. Also see: paragraphs [0063] – [0065] where patient list information is being provided from storage)
--wherein upon completion of each of the individual tests a test result corresponding thereto is stored among the results data in the results database; (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The selection of a condition here determines what is shown. Thus, a determination is being made as to whether a test for a patient is pending or not)
--displaying, when the quantity of tests pending is determined to be at least one, a visual indicator on the interface in addition to the real-time data, (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The display of the patients is a visual indication of patients who are pending) wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible via the results database only as each of the individual tests is completed; (see: paragraph [0067] where the caregiver can see the status of the patients. The visual indicator of a classification of “received” indicates that test results are pending/not accessible whereas the visual indicator of “inspected” indicate that they are available. A patient re-assignment to “inspected” would occur after receiving test results, thus the visual indication of “received” indicates that the test results will be available upon completion of testing).
Okamoto et al. teaches the above-mentioned claim limitations. The difference between Okamoto et al. and the claimed invention is that while Okamoto et al. does disclose visually indicating when testing needs to occur and when it is completed, it does not explicitly teach that there are multiple tests pending. More specifically, Okamoto et al. may not further, specifically teach:
1) --determining a quantity of tests and types of individual tests within the tests pending for the patient;
2) --wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending; and
3) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device.

De Roode et al. teaches:
1) --determining a quantity of tests and types of individual tests within the tests pending for the patient; (see: FIGS. 4A-4B where a quantity of tests are being determined and displayed in FIG. 4A as 5 tests through the usage of the displayed icons near the outline of the body (the displayed data equates to the visual indicator). The individual test types such as blood sugar HbA1c, Blood Pressure, ECG, etc. are also determined with and displayed)
2) --wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending; (see: FIG. 4A where the type and quantity of tests are displayed using the visual indicators of the circles near the outline of the human silhouette) and
3) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine a quantity of tests and types of individual tests within the tests pending for the patient, have 2) wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending, and 3) display the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device as taught by De Roode et al. in the method as taught by Okamoto et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting (see: paragraph [0036] of De Roode et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2014/0379365 to De Roode et al. as applied to claim 5, and further in view of U.S. 2019/0148012 to Conlin et al.
As per claim 8, Okamoto et al. and De Roode et al. in combination teaches the method of claim 5, see discussion of claim 5. Okamoto et al. may not further, specifically teach comprising displaying the information determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device
De Roode et al. further teaches comprising displaying the information determined to be pending only when the caregiver clicks on at least one of the visual indicator and the type of the test being displayed with a selection device (see: FIG. 6 and paragraph [0042] where additional test information is displayed upon hovering over and clicking the particular test).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.
The combination of Okamoto et al. and De Roode et al. may not further, specifically teach determining which of a plurality of subtests are included within the test determined to be pending, and information as plurality subtests.

Conlin et al. teaches:
(see: paragraph [0087] and claim 4 where a first subset of laboratory tests are determined by the server via selection from a plurality of available laboratory tests) and information as plurality subtests (see: paragraph [0087] and claim 4 where there are a plurality of subtests).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine which of a plurality of subtests are included within the test determined to be pending, and replace information with a plurality of subtests as taught by Conlin et al. in the method as taught by Okamoto et al. and De Roode et al. in combination with the motivation(s) of being advantageous for a care provider to select the optimal test, or tests, for their patient (see: paragraph [0003] of Conlin et al.).

Claims 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2019/0108909 to Lee et al.
As per claim 9, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. may not further, specifically teach determining a starting time for the test determined to be pending, and further comprising displaying the starting time on the interface.

Lee et al. further teaches:
--determining a starting time for the test determined to be pending, and further comprising displaying the starting time on the interface (see: paragraph [0062] where the scheduled appointment time is being displayed).
(see: paragraph [0003] of Lee et al.).

As per claim 10, Okamoto et al. and Lee et al. in combination teaches the method of claim 9, see discussion of claim 9. Okamoto et al. further teaches further comprising displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: paragraphs [0065] – [0066] and [0079] where information may be displayed after hovering over and clicking a button (visual indicator) using the mouse).
Okamoto et al. may not teach information as a starting time.
Lee et al. teaches the information as the starting time (see paragraph [0062] of Lee et al. where there is information about when the appointment is scheduled).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 11, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. may not further, specifically teach determining an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, and further comprising displaying the expected completion time on the interface.

Lee et al. teaches:
--determining an expected completion time for the test determined to be pending, (see: paragraph [0062] where there is a type of appointment and an expected duration for the pending appointment. The duration of time for the appointment is the expect completion time) wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, (see: paragraph [0062] where the expected completion time is the duration of time for the appointment. The end of an appointment would entail that the patient has finished and that the appointment has concluded, thus the results of the appointment would have been expected to have been stored by this time) and further comprising displaying the expected completion time on the interface (see: paragraph [0062] where the expected appointment duration time is displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine an expected completion time for the test determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database, and further comprise displaying the expected completion time on the interface as taught by Lee et al. in the method as taught by Okamoto et al. with the motivation(s) of facilitating managing and optimizing of the experience of patients and visitors in association with visiting a healthcare facility (see: paragraph [0003] of Lee et al.).

As per claim 12, Okamoto et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. Okamoto may not further specifically teach determining a type of the test determined to be pending, and further comprising determining the expected completion time based on a standard time for completing the type of test.

Lee et al. teaches:
--determining a type of the test determined to be pending, (see: paragraph [0062] where a type of scheduled/pending appointment is determined) and further comprising determining the expected completion time based on a standard time for completing the type of test (see: paragraph [0062] where there is an expected duration of time for the appointment. The expected duration is based on an expected or standard duration of time to complete the appointment (test)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

As per claim 13, Okamoto et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. Okamoto et al. further teaches further comprising displaying the information only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device (see: paragraphs [0065] – [0066] and [0079] where information may be displayed after hovering over and clicking a button (visual indicator) using the mouse).
information as an expected completion time.
Lee et al. teaches the information as an expected completion time (see paragraph [0062] of Lee et al. where there is an expected duration of the appointment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 16, Okamoto et al. teaches the method of claim 1, see discussion of claim 1. Okamoto et al. may not teach wherein the real-time data includes a heart rate of the patient.

Lee et al. teaches:
--wherein the real-time data includes a heart rate of the patient (see: paragraph [0058] where there is received real-time data that includes information regarding the user’s heart rate).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the real-time data includes a heart rate of the patient as taught by Lee et al. in the method as taught by Okamoto et al. with the motivation(s) of tailoring information and services provided to a user (see: paragraph [0058] of Lee et al.).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2019/0108909 to Lee et al. as applied to claim 11, and further in view of U.S. Patent No. 9,164,656 to Keller.
As per claim 14, Okamoto et al. and Lee et al. in combination teaches the method of claim 11, see discussion of claim 11. The combination may not further, specifically teach comparing the expected completion time to a current time, and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time.

Keller teaches:
--comparing the expected completion time to a current time, (see: column 4, lines 25-35 where the overdue tasks are displayed in a fourth color. A horizontal timeline moves left as time passes. The actual time is being compared to the expected due time. Thus, tasks change color after the actual time is compared with the expected due time and the actual time has deemed to pass the expected time) and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time (see: column 4, lines 25-35 where there is a visual modification of color of a visual indicator (displayed task) based on the due date elapsing).
One of ordinary skill at the time of the invention was filed would have found it obvious to compare the expected completion time to a current time, and further comprising visually modifying the visual indicator based on the comparison of the expected completion time to the current time as taught by Keller in the method as taught by Okamoto et al. and Lee et al. in combination with the motivations of displaying an event status (see: column 1, lines 59-61 of Keller) and of offering a dynamic way to update data as time passes (see: column 1, lines 49-51 of Keller).

As per claim 15, Okamoto et al., Lee et al., and Keller in combination teaches the method of claim 14, see discussion of claim 14. Okamoto et al. and Lee et al. in combination may not further, specifically teach wherein the visual indicator includes a colored portion, and wherein the colored portion is modified at least in part depending on the comparison of the expected completion time to the current time.
Keller further teaches wherein the visual indicator includes a colored portion, (see: column 4, lines 25-35 where there is colored portion for the tasks) and wherein the colored portion is modified at least in part depending on the comparison of the expected completion time to the current time (see: column 4, lines 25-35 where there is a visual modification of color of a visual indicator (displayed task) based on the due date elapsing).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2019/0108909 to Lee et al. as applied to claim 16, and further in view of U.S. Patent No. 9,044,197 to Richard et al.
As per claim 17, Okamoto et al. and Lee et al. in combination teaches the method of claim 16, see discussion of claim 16. Okamoto et al. and Lee et al. in combination may not further teach wherein the test is x-ray imaging of the patient.

Richard et al. teaches:
(see: column 2, lines 17-31 where there is an x-ray examination for a patient).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the test is x-ray imaging of the patient as taught by Richard et al. for the test as disclosed by Okamoto et al. and Lee et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Okamoto et al. and Lee et al. teaches of a test thus one can substitute that test with the test of Richard et al. to obtain predictable results of having a test. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0019750 to Okamoto et al. in view of U.S. 2014/0379365 to De Roode et al. and further in view of U.S. 2019/0108909 to Lee et al.
As per claim 20, Okamoto et al. teaches a method for providing information to a caregiver, the method comprising:
--displaying with an interface real-time data for a patient receiving care from the caregiver, (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). When testing for a patient is completed, the patient is then assigned to “inspected” or “examined”. Also see: paragraphs [0053] – [0055] where patient information is displayed in a column. Also see: paragraph [0093] where the patient data in the column is updated every minute. Real-time data of a status of a patient is being displayed here for a patient receiving care) wherein the interface is configured to concurrently display additional data corresponding to other patients receiving care from the caregiver; (see: paragraph [0067] – [0068] where patient name, status, etc. can be displayed concurrently)
--providing access to a results database configured to store results data for the patient; (see: paragraph [0055] where there is a server for recording the patient data and the computer 1a provided in the consulting room 120a is used as a terminal to access the patient information that is stored on the server. Thus, access is being provided to the computer 1a to access patient data. The data includes waiting information as shown in paragraph [0057]. Also see: paragraphs [0063] – [0065] where patient list information is being provided from storage)
--wherein upon completion of each of the individual tests a test result corresponding thereto is stored among the results data in the results database; (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The selection of a condition here determines what is shown. Thus, a determination is being made as to whether a test for a patient is pending or not)
--displaying, when the quantity of tests pending is determined to be at least one, a visual indicator on the interface in addition to the real-time data, (see: paragraph [0067] where the display condition can switch to “received” for displaying only received patients (unexamined patients). The display of the patients is a visual indication of patients who are pending) wherein the visual indicator provides the information to the caregiver that the test results for each of the individual tests will be accessible via the results database only as each of the individual tests is completed; (see: paragraph [0067] where the caregiver can see the status of the patients. The visual indicator of a classification of “received” indicates that test results are pending/not accessible whereas the visual indicator of “inspected” indicate that they are available. A patient re-assignment to “inspected” would occur after receiving test results, thus the visual indication of “received” indicates that the test results will be available upon completion of testing).
Okamoto et al. teaches the above-mentioned claim limitations. The difference between Okamoto et al. and the claimed invention is that while Okamoto et al. does disclose visually indicating when testing needs to occur and when it is completed, it does not explicitly teach that there are multiple tests pending. More specifically, Okamoto et al. may not further, specifically teach:
1) --determining a quantity of tests and types of individual tests within the tests pending for the patient;
2) --determining an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database;
3) --wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending;
4) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device;
5) --displaying the information for each of the individual tests determined to be pending only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks on the visual indicator, and clicks on the type corresponding to at least one of the individual tests being displayed on the interface; and
6) --information as an expected completion time.

De Roode et al. teaches:
1) --determining a quantity of tests and types of individual tests within the tests pending for the patient; (see: FIGS. 4A-4B where a quantity of tests are being determined and displayed in FIG. 4A as five tests through the usage of the displayed icons near the outline of the body (the displayed data equates to the visual indicator). The individual test types such as blood sugar HbA1c, Blood Pressure, ECG, etc. are also determined with and displayed)
3) --wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending; (see: FIG. 4A where the type and quantity of tests are displayed using the visual indicators of the circles near the outline of the human silhouette)
4) --displaying the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device; (see: FIG. 6 and paragraph [0042] where the description of the type of test is displayed upon hovering over and clicking the particular test)
5) --displaying the information for each of the individual tests determined to be pending only when the caregiver with a selection device at least one of: hovers over the (see: FIG. 6 and paragraph [0042] where the description of the result of performing the test is displayed upon hovering over and clicking the particular test).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine a quantity of tests and types of individual tests within the tests pending for the patient, have 3) wherein the visual indicator includes the quantity of the tests and types of each of the individual tests therein determined to be pending, 4) display the types of each of the individual tests are displayed only when the caregiver at least one of hovers over and clicks on the visual indicator with a selection device, and 5) display the information for each of the individual tests determined to be pending only when the caregiver with a selection device at least one of: hovers over the visual indicator, clicks on the visual indicator, and clicks on the type corresponding to at least one of the individual tests being displayed on the interface as taught by De Roode et al. in the method as taught by Okamoto et al. with the motivation(s) of helping healthcare practitioners who are visually oriented by promoting understanding using graphical and text visualizations (see: paragraph [0036] of De Roode et al.).
Lee et al. teaches:
2) --determining an expected completion time for each of the individual tests determined to be pending, (see: paragraph [0062] where there is a type of appointment and an expected duration for the pending appointment. The duration of time for the appointment is the expect completion time) wherein the excepted (see: paragraph [0062] where the expected completion time is the duration of time for the appointment. The end of an appointment would entail that the patient has finished and that the appointment has concluded, thus the results of the appointment would have been expected to have been stored by this time)
6) --information as an expected completion time (see paragraph [0062] of Lee et al. where there is an expected duration of the appointment).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine an expected completion time for each of the individual tests determined to be pending, wherein the excepted completion time is when the test result is expected to be stored among the results data in the results database and replace 6) information with an expected completion time as taught by Lee et al. in the method as taught by Okamoto et al. and De Roode et al. in combination with the motivation(s) of facilitating managing and optimizing of the experience of patients and visitors in association with visiting a healthcare facility (see: paragraph [0003] of Lee et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626       

                                                                                                                                                                                             /Rachel L. Porter/Primary Examiner, Art Unit 3626